El Juez Peesidente Señor Travieso
emitió la opinión del tribunal.
El apelante fné convicto y sentenciado a pagar una multa de $10 por una infracción al artículo 370 del Código Penal, consistente, según se alegó en la denuncia, en que “sacó y mostró en presencia de dos o más personas un revólver negro de tamaño grande, el cual es un arma mortífera, esto en una actitud violenta, colérica y amenazadora”, sin ser un caso de defensa propia.
En apoyo de su recurso el apelante sostiene que la corte sentenciadora erró al apreciar la prueba y al aplicar la ley a los hechos del caso.
*280El artículo 370 del Código Penal, en su texto español lee así:
“Exhibición o uso indebido de Armas Mortíferas. Toda persona que sin ser un caso de necesaria defensa propia, sacare o mostrare en presencia de dos o más personas, alguna arma mortífera en ac-titud violenta, colérica y amenazadora, o que de modo ilegal hi-ciere uso de dicha arma en alguna riña o pendencia, incurrirá en misdemeanor(Bastardillas nuestras.)
Las palabras “en actitud violenta, colérica y amenaza-dora” que hemos subrayado, son una traducción imperfecta * de las palabras “in rude, angry and threatening manner”, que aparecen en el texto inglés, copiado al pie de la letra del artículo 417 del Código Penal de California.
Entre las varias acepciones que corresponden al término inglés “rude” se encuentra sin duda alguna la de violencia. Pero esa acepción no es la única que puede darse a dicho término, el cual significa impertinente, rudo, insultante, in-culto, grosero, vulgar, bárbaro, ordinario y violento. Véase: Roget’s Thesaurus (1942 Ed.) pág. 438, y el caso Sate v. Lawrence, 19 Neb. 307, 314 en el que se sostiene que “rudely”, rudamente, significa “en forma ruda; ordinariamente; inci-vilmente; violentamente.” No es, pues, absolutamente nece-sario que la persona que saca o muestra el arma mortífera lo haga en actitud violenta. Si lo hace bruscamente o con rudeza o en forma descompuesta, acompañada de ira o cólera y en actitud amenazadora, demostrativa de su intención de agredir ilegalmente a otra persona y de su aptitud para ejecutar tal propósito, y si ese acto es suficiente para produ-cir en el ánimo de la persona amenazada el temor de una agresión, en ese caso estarán presentes todos los elementos exigidos por el estatuto.
 Haremos ahora un breve resumen de la prueba.
Los hechos establecidos por la prueba de cargo son como sigue:
El día 2 de julio de 1943, encontrándose el individuo Atanasio de Jesús, en Gruánica, frente al establecimiento de *281Elíseo Rivera, llegó allí en automóvil el acusado y después de detener el vehículo, dirigiéndose a Atanasio de Jesús en voz fuerte, medio alterado y con coraje le dijo: “Oye Taño, ¿yo soy el Kaiser de Ensenada? So hijo de la gran puta, cobarde”, apuntándole mientras pronunciaba esas palabras con un revólver. El chófer al ver el peligro echó a andar el carro y se fué. Acto seguido se aglomeró allí mucha gente del pueblo, que pasaba. Las palabras transcritas fueron pronunciadas en presencia de otras tres personas, las que declararon en el acto del juicio corroborando lo declarado por de Jesús, que fué la persona insultada y amenazada.
La prueba de la defensa tendió a demostrar que en la mañana de ese mismo día, mientras el acusado estaba espe-rando una guagua, Atanasio de Jesús, que estaba a corta distancia del acusado, dijo que Ramón Cardona era el dic-tador de la Guániea Central y “un hijo de la gran puta”; que cuando el acusado encontró a de Jesús en la tarde de ese mismo día, lo único que hizo fué preguntarle por qué le había llamado “Kaiser” y mentádole la madre; que el acu-.sado no sacó ningún revólver y cuando se dirigió a de Jesús lo hizo en tono amistoso y no en actitud agresiva.
La evidencia es claramente contradictoria. El conflicto que de toda ella resulta fué resuelto por la corte inferior en contra del acusado. Y siendo la prueba de cargo suficiente para sostener y justificar la sentencia recurrida, ésta debe ser confirmada.